Citation Nr: 0629314	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  96-31 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  What evaluation is warranted for cervical degenerative 
changes, from September 1, 1994, to August 12, 1996.

2.  What evaluation is warranted for cervical degenerative 
changes from August 13, 1996.

3.  What evaluation is warranted for degenerative changes of 
both great toes from August 13, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.

These matters come before the Board of Veterans' Appeals 
(Board0 on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The claims are currently under the jurisdiction of the 
Medical & Regional Office Center in Togus, Maine.

As to the procedural posture of these instant claims, the 
Board observes that a February 1996 rating decision granted 
service connection for cervical degenerative changes, and 
rated the disability as zero percent disabling, effective 
from September 1, 1994.  In a January 1997 rating decision 
service connection was also granted for degenerative changes 
of both great toes, and a 10 percent rating was assigned, 
effective from August 13, 1996.  For rating purposes, the 
bilateral great toe disability was included as part of the 
service-connected cervical spine disability.  An August 1997 
rating decision increased the disability evaluation assigned 
for degenerative changes of the cervical spine and great toes 
to 20 percent, effective from August 13, 1996.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original rating does 
not raise the question of entitlement to an increased rating, 
but rather is an appeal of an original award.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consequently, in light of the 
"staged" ratings assigned by the RO (zero percent from 
September 1994 for cervical spine arthritis and 20 percent 
from August 1996 for cervical spine and bilateral great toe 
arthritis), and after determining that the cervical spine and 
great toe disabilities are more appropriately rated 
separately, Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Board has characterized the issues as shown on the title page 
of this decision.  

The Board remanded these claims in May 1999, May 2001, and 
October 2003 for further development.  

The record raises the issue of entitlement to waiver of 
recovery of an overpayment of VA compensation.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  
 

FINDINGS OF FACT

1.  From September 1, 1994, to August 12, 1996, cervical 
degenerative changes were not manifested by either limitation 
of cervical motion or evidence of an intervertebral disc 
syndrome.

2.  From August 13, 1996, to September 23, 2002, cervical 
degenerative changes were not manifested a severe limitation 
of motion, by a severe cervical intervertebral disc syndrome, 
or by cervical ankylosis.

3.  Since September 23, 2002, cervical degenerative changes 
have not been manifested forward flexion of the cervical 
spine being limited to 15 degrees or less, by a cervical 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, or by cervical 
ankylosis.

4.  From August 13, 1996, residuals of degenerative changes 
of both great toes have not been manifested by adverse 
symptomatology equivalent to amputation of a great toe or by 
symptoms equating to a moderate foot injury.



CONCLUSIONS OF LAW

1.  From September 1, 1994, to August 12, 1996, the criteria 
for a compensable disability rating for cervical degenerative 
changes were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5287, 5290, 5293 
(1996).

2.  From August 13, 1996, a disability rating in excess of 20 
percent for cervical degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5242 
(2005), 38 C.F.R. § 4.71a, Codes 5003, 5287, 5290, 5293 
(2002).

3.  From August 13, 1996, the criteria for a compensable 
disability rating for degenerative changes of both great toes 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Codes 5003, 5171, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  
This required notice was accomplished as part of a letter 
dated in March 2005.  The claims were readjudicated in a 
February 2006 supplemental statement of the case (SSOC).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to five elements.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of a claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  Such notice was provided the veteran by letter 
dated in March 2006.  

The Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Indeed, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial for the 
Board to proceed to finally decide this appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the above-cited notice fulfilled 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  The actions taken by VA have cured any error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Factual Background

The veteran claims entitlement to increased ratings for his 
service-connected cervical spine and great toes disabilities.  

The procedural history/posture of this case is presented in 
the introduction section above.  The Board also notes, 
however, that as part of an August 1997 SSOC the RO noted 
that the 20 percent disability award encompassed degenerative 
changes of both the cervical spine and great toes.  It 
appears that the 20 percent rating was assigned solely on 
account of cervical spine symptoms, and, implicit in this 
action was that a separate rating for the toes was not 
warranted under limitation of motion rating criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5003.  Also 
implicit from the August 1997 RO action was the finding that 
the veteran had disability affecting his cervical spine which 
amounted to "moderate" limitation of motion.  38 C.F.R. 
§§ 4.27, 4.71a, Code 5290 (1996).  As part of the August 1997 
SSOC the RO, with respect to the veteran's neck, noted that 
an examination had revealed complaints of exacerbations of 
pain and numbness, and that the examiner had indicated that 
the veteran would experience increased difficulty with flare-
ups.  As such, it appears that the RO based the 20 percent 
rating on the application of Code 5290 with consideration of 
functional losses as a result of pain and flare-ups.  
38 C.F.R. §§ 4.40, 4.45.  

The report of a June 1995 VA orthopedic examination shows 
that the veteran complained of low back pain.  Neither 
complaints, nor a diagnosis associated with the veteran's 
cervical spine were noted as part of the examination.  A June 
1995 cervical X-ray examination showed minimal degenerative 
changes.  

The report of a June 1995 VA general medical examination 
referenced a past medical history of neck complaints.  
Examination showed full range of motion of the neck, with 
satisfactory lateral motion and no crepitus.  A diagnosis 
concerning the cervical spine was not provided.  

A VA X-ray report, dated August 13, 1996, shows degenerative 
changes in the bilateral great toes.  

The report of a June 1997 VA orthopedic examination shows 
that the veteran complained of neck pain, particularly 
occurring while he slept causing him to wake up.  He added 
that he had increased neck and upper shoulder pain with 
vigorous activity.  He denied any permanent numbness or 
weakness.  The veteran did report exacerbations, involving 
radiation, pain, and numbness, three to four times a week.  
Examination showed decreased range of neck motion, described 
as forward flexion from 0 to 30 degrees, extension from 0 to 
20 degrees, and lateral rotation from 0 to 30 degrees 
bilaterally.  Spurling's maneuver was negative on the left, 
and positive on the right.  Mild tenderness to palpation over 
the superior trapezia and internal scapula muscles on the 
right hand side was also observed.  Chronic cervical strain 
without evidence of radiculopathy was diagnosed.  The 
examiner noted that no weakness or fatigue was shown on 
examination, but that with flare-ups the veteran would have 
increased weakness and a decreased range of motion.  A June 
1997 VA X-ray report shows mild degenerative changes in the 
cervical spine.  

At an October 1999 VA orthopedic examination, the veteran 
complained of intermittent neck pain with radiation down the 
arms during extreme lateral rotation of the head in either 
direction.  He also complained of increasing pain in his 
great toes, especially when squatting forward or performing 
any maneuvers resulting in passive dorsiflexion of the right 
toes.  Examination showed that toe range of motion was full, 
with no pain.  The veteran demonstrated a normal cervical 
lordotic posture without evidence of lateral deviation or 
deformity.  Some mild tenderness over the trapezius 
bilaterally and rhomboids bilaterally was elicited.  Active 
cervical spine range of motion showed that the veteran was 
able to touch his chin to his chest without pain, but he had 
some pain on neck extension beyond 25 degrees.  Lateral 
active rotation was to 60 degrees on the right without pain 
and to 55 degrees to the left with some end range pain.  
Lateral active flexion was to 130 degrees bilaterally with 
some end range discomfort.  Sensation was symmetrically 
intact to sharp, dull, and light touch throughout the 
cervical region.  Deep tendon reflexes were symmetrically 
brisk at the biceps, triceps, and brachioradialis 
bilaterally.  Chronic intermittent cervical pain, apparently 
non-radicular, was diagnosed.  The examiner added that the 
veteran had good sensation and strength bilaterally.  Chronic 
intermittent bilateral great toe pain was also diagnosed.  
The examiner added that the veteran may have a decreased 
range of motion with flare-ups.  X-ray examination in October 
1999, showed normal cervical spine and mild narrowing and 
spurring at the left first "MTP" [metatarsophalangeal] 
joint consistent with mild degenerative change.  

The report of a July 2002 VA orthopedic examination report 
shows that the veteran complained of bilateral great toe 
discomfort, but denied any swelling, increased heat or 
redness, fatigability, or lack of endurance.  The veteran 
reported walking more than six miles a day.  He also denied 
toe-related flare-ups.  He also complained of cervical spine 
symptoms including occasional aching and stiffness, and some 
radiating numbness.  He denied any cervical spine-related 
weakness, stiffness, of fatigability.  Examination of the 
great toes showed slight hallux valgus on each great toe, 
right greater than left.  Range of motion of the bilateral 
great toes was limited by 50 percent with pain.  No swelling, 
increased heat, or redness were noted.  Discomfort on toe 
standing was documented.  Examination of the cervical spine 
revealed good postural setup without obvious paraspinal 
muscle spasm.  Upper extremity muscle strength was normal.  
Cervical motion studies revealed flexion to 40 degrees 
without pain, extension to 35 degrees without pain, bilateral 
lateral flexion to 40 degrees, right rotation to 50 degrees, 
and left rotation to 60 degrees.  Lateral flexion and 
rotation testing elicited complaints of endpoint discomfort.  
The diagnoses included cervical spine degenerative joint 
disease, and degenerative joint disease of the first 
bilateral MTP joint.  

A July 2002 VA radiograph of the cervical spine showed mild 
bony neural foraminal stenosis on the right at C3-C4.  July 
2002 VA foot X-ray reports showed , bilateral mild hallux 
valgus and degenerative involvement at the first or great 
toe.  

The veteran testified before the undersigned in April 2003 
that he was not being treated for his service-connected 
cervical spine disability.  See page seven of hearing 
transcript (transcript).  The veteran added that he had 
motion of his two great toes accompanied by a low level of 
discomfort.  See page nine of transcript.  He described 
radiating pain down both arms.  See page 10 of transcript.  

The report of a March 2004 VA orthopedic examination report 
shows that the veteran reported no change in his condition 
since his July 2002 VA examination.  He complained of a dull 
ache in his lower cervical area with some tingling in both 
upper extremities if he sits incorrectly.  Examination showed 
a normal cervical lordotic curve and no muscle spasm.  
Cervical motion studies revealed flexion to 40 degrees and 
hyperextension to 35 degrees each without pain.  Lateral side 
bending was to 35 degrees to the right with pain, and to 40 
degrees to the left without pain.  Bilateral rotation was to 
50 degrees with mild discomfort.  His upper extremities were 
both neurologically intact.  Deep tendon reflexes were brisk 
and equal.  The examiner commented that he was unable to 
state, in degrees of range of motion, the amount of motion of 
the veteran which was limited by pain.  The diagnosis was 
degenerative joint disease of the cervical spine.  

The report of a July 2005 VA orthopedic examination report 
shows that the veteran reported no change in his condition 
since his March 2004 VA examination.  He continued to 
complain of lower cervical pain as well as some tingling in 
both upper extremities.  He did not complain of flare-ups, 
just daily discomfort.  He denied any incapacitating 
episodes.  Neither the veteran, nor the examiner, thought 
that the service-connected cervical spine disability markedly 
interfered with the appellant's ability to be employed.  
Examination showed no significant paravertebral muscle spasm.  
Cervical spine ankylosis was not shown.  Cervical spine range 
of motion studies revealed flexion to 35 degrees and 
hyperextension to 30 degrees.  Bilateral side bending was to 
30 degrees, and bilateral rotation was to 45 degrees.  The 
appellant reported discomfort at the respective end points.  
It was also noted that at the end of a "weed whacking" time 
frame, flexion and hyperextension would be additionally 
decreased.  The veteran's age, body habitus, or other factors 
were not cited as a factor.  The veteran's combined cervical 
range of motion prior to any physical activity was reported 
to be 215 degrees, and following physical activity 155 
degrees.  The veteran was neurologically intact with brisk 
deep tendon reflexes.  Sensation was intact to sharp, dull, 
and light touch.  

The veteran also complained of continuing discomfort of his 
great toes.  The veteran complained of stiffening of the 
first metatarsophalangeal and interphalangeal joints of both 
great toes.  He denied increased heat or redness, but some 
fatiguability and lack of endurance after a long walk was 
reported.  No flare-ups were reported, but discomfort with 
activity was noted.  His daily activities were not affected.  
Examination of his great toes revealed a prominence of the 
first metatarsophalangeal joint of both feet, right greater 
than the left.  Tenderness bilaterally at the MTP joints was 
noted.  Range of motion testing (actively, passively, 
repetitively, and against resistance) showed first MTP right 
flexion to 20 degrees with end point pain.  Hyperextension 
was to 20 degrees with end point pain.  The left first MTP 
showed 25 degrees of flexion and hyperextension to 25 
degrees, each with end point pain.  The right interphalangeal 
joint showed 10 degrees of flexion, and the left 
interphalangeal joint showed 15 degrees of flexion, both with 
end point pain.  The examiner was unable to estimate 
additional decreased range of motion secondary to pain.  The 
veteran was unable to toe stand secondary to pain.  He had a 
non antalgic gait, and no unusual calluses or skin breakdowns 
were observed.  Prior X-ray studies were noted to reveal 
degenerative changes of the cervical spine and bilateral MTP 
joints.  The diagnoses were degenerative joint disease of the 
cervical spine without evidence of radiculopathy, and 
degenerative joint disease of both great toes.  

An October 2005 examination report addendum to the July 2005 
VA examination report shows that the examiner changed his 
cervical spine combined range of motion finding of "155" 
degrees [following physical activity] to 190 degrees.  The 
examiner added that he had found no evidence of guarding and 
certainly none to produce abnormal gait or abnormal spinal 
contour, such as spinal scoliosis, reversed lordosis, or 
abnormal kyphosis.  He also reported that the available 
medical evidence, while showing mild degenerative joint 
disease of the cervical spine, failed to demonstrate that the 
veteran had a cervical intervertebral disc syndrome.

Laws and Regulations

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The criteria for rating disc disease and disabilities of the 
spine generally were revised while the appeal was pending 
effective September 23, 2002 and September 26, 2003, 
respectively.  

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective dates of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the dates of the changes.

Under 38 C.F.R. § 4.71a, Code 5293 (1996) a 20 percent rating 
was in order for a moderate intervertebral disc syndrome, 
with recurring attacks.  A 40 percent rating required a 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  

Under the criteria in effect prior to September 26, 2003, 
Code 5003 (2003), degenerative arthritis, was to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved, with a 10 percent 
evaluation assigned for limited motion that is noncompensable 
under the appropriate diagnostic code.  The veteran's 
service-connected bilateral great toe disability is rated 
under this code.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

Limitation of motion of the cervical spine was rated under 38 
C.F.R. § 4.71a, Code 5290 (2003).  Under that code, 
limitation of motion of the cervical spine warranted a 10 
percent evaluation if it was slight, a 20 percent evaluation 
if it was moderate or a 30 percent evaluation if it was 
severe.  38 C.F.R. § 4.71a, Code 5290 (2003).

Under 38 C.F.R. § 4.71a, Code 5287, a 30 percent rating was 
available for favorable cervical ankylosis.

Code 5293 was revised effective September 23, 2002.  The new 
Code provides that an intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the prior 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of any chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  The revised Code 5293 provides that a 40 percent 
evaluation is warranted for an intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the prior 12 
months.  

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to an intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2) provides:  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using criteria for the most appropriate orthopedic diagnostic 
code or codes.  Evaluate neurologic disabilities separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  

The criteria were again revised effective on September 26, 
2003, and the cervical spine disorder at issue is now rated 
under 38 C.F.R. § 4.71a, Code 5242.  That provides that an 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 40 percent rating is 
warranted for unfavorable ankylosis of the entire cervical 
spine.  A 30 percent evaluation requires either forward 
flexion of the cervical spine to 15 degrees of less, or 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a.  See Code 5242.  

Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

When assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 
4.45, the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

As noted, the veteran's service-connected bilateral great toe 
disability is evaluated as being noncompensable under 38 
C.F.R. § 4.71a, Code 5003.  This code takes into account both 
the X-ray evidence of degenerative changes as well as the 
resulting limitation of motion.  38 C.F.R. § 4.71a, Code 
5003.  The Rating Schedule, however, does not provide for a 
compensable rating for limitation of motion of the great toe.  
See 38 C.F.R. § 4.71a, Code 5200, etc.  In every instance in 
which the Rating Schedule does not provide for a zero percent 
evaluation under a particular Code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Alternatively, under Code 5280, a 10 percent evaluation is 
assigned for unilateral hallux valgus that is severe, if 
equivalent to amputation of the great toe, or when there has 
been surgery, with resection of the metatarsal head.  While 
the veteran was diagnosed with hallux valgus in July 2002, 
this disorder is not service-connected.  

Code 5171 provides for a minimum 10 percent disability rating 
for an amputation of the great toe without metatarsal 
involvement.  As neither of the appellant's great toes have 
been amputated, and as neither toe presents functional 
impairment which equates to an amputation, the application of 
Code 5171 is inappropriate.

Finally, ratings for foot injuries under Code 5284 warrant a 
10 percent rating for moderate disability, and a 20 percent 
rating is assigned for a moderately severe disability.  38 
C.F.R. § 4.71a, Code 5284.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Cervical Degenerative Changes from September 1, 1994, to 
August 12, 1996

For the period from September 1, 1994, to August 12, 1996, 
the Board finds that the preponderance of the evidence is 
against a compensable evaluation for the veteran's cervical 
degenerative changes.  The RO's assignment of a 
noncompensable rating was appropriate.  

Medical records include a June 1995 reference to a past 
medical history of neck complaints; and the record shows X-
ray evidence of degenerative changes of the cervical spine.

Significantly, however, at the June 1995 VA orthopedic 
examination the veteran made no mention of cervical related 
problems, and no pertinent clinical findings were supplied.  
At the June 1995 VA general medical examination a full range 
of the neck motion was demonstrated, and a cervical disorder 
was not diagnosed.  Therefore, for the specific period time 
at issue, the veteran's symptomatology did not approach to 
requisite criteria for a compensable evaluation under Code 
5290 (1996).  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; 
DeLuca.  Also, an intervertebral disc syndrome was not 
present.  See Code 5293 (1996).  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, at no time has there 
been evidence that pain was productive of disuse atrophy, 
skin changes, or objectively demonstrable weakness.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign higher disability evaluations for the cervical spine 
disability.

Cervical Degenerative Changes from August 13, 1996

For the period from August 13, 1996, the Board finds that the 
preponderance of the evidence is against an increased rating 
for the veteran's cervical disability.  The RO's assignment 
of a 20 percent rating was appropriate.

Prior to September 23, 2002, the evidence demonstrates that 
the veteran suffered from a moderate limitation of cervical 
motion, objective evidence of pain, and radiologically 
verified degenerative disease.  This evidence also shows, 
however, that even when complaints of pain are considered, 
the cervical spine was never ankylosed, nor was more than a 
moderate limitation of motion demonstrated.  A rating higher 
than 20 percent based on ankylosis under Code 5287 is 
therefore not warranted.

While complaints of occasional radiating pain were documented 
at VA examinations in June 1997, October 1999, and July 2002, 
at no examination was an intervertebral disc syndrome 
diagnosed.  As such, a rating in excess of 20 percent under 
Code 5293 was not for application.  

In sum, the evidence on file prior to September 23, 2002, did 
not demonstrate any significant neurological impairment which 
could be described as characteristic of a severe 
intervertebral disc syndrome.  Consequently, even when 
functional loss due to pain, weakness or incoordination is 
considered, an evaluation in excess of 20 percent under Code 
5293 is not warranted.

Hence, there is no basis in the pre-September 23, 2002, 
record for the assignment of an evaluation in excess of 20 
percent for cervical degenerative changes under any 
applicable schedular provision.  Accordingly, entitlement to 
a rating in excess of 20 percent for degenerative changes of 
the cervical spine for the period prior to September 23, 
2002, is denied.

As for the period from September 23, 2002, while in the 
course of VA examinations, e.g., in March 2004 and July 2005, 
the veteran complained of some tingling in both upper 
extremities, on neither occasion was a spasm detected.  
Further, at no time during this period was the appellant 
diagnosed with an intervertebral disc syndrome.  In fact, an 
October 2005 addendum to the July 2005 VA examination 
specifically shows that cervical intervertebral disc syndrome 
was not present.  Again, during this period, ankylosis was 
not shown.  As such, for the period from September 23, 2002, 
to September 25, 2003, a rating higher than 20 percent for 
cervical spine degenerative changes under Codes 5287 or 5293 
was not warranted.  Further, in the absence of ankylosis, an 
increased rating is not in order under 38 C.F.R. § 4.71a, 
Code 5242 (2005).

Finally, the medical evidence on file is silent for any 
reference to incapacitating episodes of intervertebral disc 
syndrome which led a physician to prescribe bed rest.  A 40 
percent evaluation based on incapacitating episodes is 
therefore not warranted, 38 C.F.R. § 4.71a, Code 5242, as 
such an evaluation is assignable only where there are 
incapacitating episodes with physician prescribed bed rest 
totaling at least four weeks but less than six weeks over the 
prior twelve months.  It bears repeating that the 
preponderance of the evidence is against finding that the 
appellant has an intervertebral disc syndrome.  See October 
2005 VA orthopedic examination report addendum.  

With respect to separately evaluating the orthopedic and 
neurological manifestations of the veteran's cervical spine 
degenerative changes, this would not result in a rating 
higher than 20 percent.  The veteran does not have an 
identifiable service-connected cervical neurological 
component.  While the veteran has complained of radiating 
pain in the course of various examinations no examiner has 
diagnosed cervical radiculopathy.  

In sum, the evidence for the period since September 23, 2002, 
is against the assignment of a rating in excess of 20 percent 
for cervical spine degenerative changes, whether on the basis 
of separately evaluating the orthopedic and neurological 
components of the disorder; or on the basis of cervical 
ankylosis.  The veteran's claim for a rating in excess of 20 
percent for degenerative changes of the cervical spine since 
September 23, 2002, is denied.

Degenerative Changes of Both Great Toes from August 13, 1996

For the period from August 13, 1996, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for the veteran's degenerative changes of the great toes.  
The RO's assignment of a noncompensable rating was 
appropriate.

Here, as noted above, the Rating Schedule provides limited 
ways in which the veteran's bilateral great toe disability 
can be rated in a compensable manner.  Essentially, based on 
the particular facts of this case, to include in significant 
part the medical evidence of record, for the veteran to be 
entitled to a compensable rating there needs to be a showing 
that symptomatology concerning his bilateral great toe 
disability is equivalent to moderate disability under Code 
5284.  This is not shown.  

While the veteran complains of bilateral great toe discomfort 
(see July 2002 VA orthopedic examination report), he has 
denied having flare-ups (Id.).  He has also essentially 
conceded that his daily activities are not affected by toe-
related discomfort (see July 2005 VA orthopedic examination 
report).  Further, no unusual calluses or skin breakdowns 
have been observed (see July 2005 VA orthopedic examination 
report).  

Essentially, as residuals of degenerative changes of both 
great toes are not manifested by adverse symptomatology 
equivalent to an amputation of the great toe, or equivalent 
to a moderate foot injury, a compensable rating is not for 
assignment in this case.  

The Board has, for all of the instant matters, considered all 
other potentially applicable provisions of 38 C.F.R. Parts 3 
and 4, whether or not they have been raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board, however, finds no section that provides a 
basis upon which to assign higher disability evaluations for 
the bilateral great toe disability.

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against these claims, the 
doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

From September 1, 1994, to August 12, 1996, a compensable 
rating for cervical spine degenerative changes is not 
warranted.  

From August 13, 1996, a rating in excess of 20 percent for 
cervical spine degenerative changes is not warranted.  

From August 13, 1996, a compensable rating for degenerative 
changes of both great toes is not warranted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


